Citation Nr: 1745607	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  13-35 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to Dependents' Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel

INTRODUCTION

The appellant served on active duty in the Army from October 1965 to October 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2010 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Entitlement to service connection for PTSD was granted in an August 2010 rating decision; an initial 70 percent rating was assigned, effective March 18, 2010.  A timely Notice of Disagreement (NOD) was received in September 2010.  Entitlement to TDIU and DEA was denied in an April 2012 rating decision.  This rating decision also denied entitlement to an initial rating in excess of 70 percent for PTSD.  The appellant's timely NOD, received in May 2012, stated that he disagreed with the denial of TDIU and DEA, and he stated that he still disagreed with the denial of an increased rating for PTSD.  A Statement of the Case (SOC) was issued in November 2013, which addressed entitlement to TDIU and DEA, and entitlement to an increased rating for PTSD.  A timely substantive appeal (VA Form 9) was received in December 2013.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that the Veteran has apparently not sought treatment for his service-connected PTSD.  The record shows that the Veteran has attended several examinations for compensation purposes, both VA and private.  The results from March 2010 and September 2010 private examinations by Dr. W.E.E., and a December 2013 private examination by Dr. W.J.A. are included in the record.  Also included in the record are June 2010 and May 2011 VA examination reports.  The examination findings, however, are markedly different, leading the Board to conclude that a new VA examination is required to reconcile these inconsistencies.  The Board notes that this is in conformance with the request of the appellant's representative, who requested a remand of this matter in March 2017 for the purpose of affording the Veteran a new examination.  

As resolution of the claim of entitlement to an initial rating in excess of 70 percent for PTSD may have an impact on the appellant's claims of entitlement to TDIU and DEA, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Schedule the appellant for a VA medical examination to ascertain the nature and severity of his service-connected PTSD.  Access to the appellant's VA claims file should be made available to the examiner for review in connection with the examination.  

The examiner should report all signs and symptoms necessary for rating the appellant's PTSD under the General Rating Formula for Mental Disorders.  The examiner should address the level of social and occupational impairment attributable to the appellant's PTSD. 

The examiner should also comment on the marked differences between the private examiners' opinions and the VA examiners' opinions regarding the severity of the appellant's PTSD.  The appellant was afforded VA examinations in June 2010 and May 2011.  Private examinations were performed by Dr. W.E.E. in March 2010 and September 2010, and by Dr. W.J.A. in December 2013.  The VA examiner should reconcile any inconsistencies, to the extent practicable.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



